Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  April 4, 2014                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                         Michael F. Cavanagh
  147735(67)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Bridget M. McCormack
            Plaintiff-Appellant,                                                            David F. Viviano,
                                                                                                          Justices
                                                                SC: 147735
  v                                                             COA: 312966
                                                                Wayne CC: 12-003749-FH
  THABO JONES,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to extend the time to file its amicus curiae brief is GRANTED. The amicus
  brief submitted on April 1, 2014 is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 4, 2014